Citation Nr: 1503003	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  08-19 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residual scarring, shell fragment wounds, left shoulder (previously evaluated with residual scarring, shell fragment wounds, both legs, head, and back).

2.  Entitlement to an initial evaluation in excess of 10 percent for residual nerve damage to the left shoulder, bicep and fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970, February to April 1991 and April to August 2003.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The rating decision granted service connection for residual scarring, shell fragment wounds, left shoulder, both legs, head, and back, evaluated as noncompensable, effective April 11, 2007.

During the pendency of the appeal, an August 2011 rating decision of the St. Petersburg, Florida, RO granted service connection for residual nerve damage to the left shoulder, bicep and fingers.  The evaluation was 10 percent, effective February 26, 2010, the date of a claim for an increased evaluation for residuals of shell fragment wound, the left shoulder, that led to the service connection grant.  

Also during the pendency of the appeal, a May 2012 rating decision granted a 10 percent evaluation for residual scarring, shell fragment wounds, left shoulder (previously evaluated with residual scarring, shell fragment wounds, both legs, head, and back).  The effective date was April 11, 2007.  

The RO in ST. Petersburg, Florida, has jurisdiction of the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2014 appellant's brief relates that the Veteran testified that his scars are painful and unstable, which was not fully appreciated by the [May 2010] VA examination.  In this regard, the report of the May 2010 VA examination provides that the Veteran only complained of pain with respect to the left shoulder scar.  

In addition, the Veteran's most recent VA examination for his nerves was conducted in October 2010.  The May 2010 VA examination was the most recent examination for his scars.  

Therefore, due to the passage of time and the Veteran's assertions of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new evaluation after a two year period between the last VA examination and the veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Here, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403 ; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's residual scarring, shell fragment wounds, of the left shoulder, both legs, head, and back.  Copies of relevant records from the Veteran's eFolders must be made available to the examiner.  A complete rationale for all opinions expressed must be provided. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's residual nerve damage to the left shoulder, bicep and fingers.  Copies of relevant records from the Veteran's eFolders must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




